DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    778
    525
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
	In claim 1, line 12; “configured to move” is preferably written as --movable--.
	In claim 1, at lines 26-30, “the portable pump and fuel containment system is configured to pump fluid through the first transfer line segment” and “the portable pump and fuel containment system is configured to pump the fluid in the interior volume,” it is unclear what this language intends. It is unclear what structure is being is being claimed. The preamble of claim 1 calls out a “portable pump and fuel containment system” to be defined by the body of claim. The body of claim 1 circularly refers back to the “portable pump and fuel containment system” that the body of the claim is supposed to be defining. It is unclear what additional structure or limitations these recitations are defining beyond what has been previously introduced in the claim.
	In claim 4, at line 5, “configured to be detachably coupled” is preferably written as --detachably couplable--.
	In claim 9, at line 4, “being configured to permit” is preferably written as --permitting--.
	In claim 13, at line 2, “configured to detachably connect” is preferably written as --detachably connecting--.
	In claim 19, at line 7, “is configured to” was deleted.
	In claim 20, at line 6, “configured to align” is preferably written as --alignable--.
	In claim 20, it is unclear what is intended by “accommodate.”
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776